           Case 4:18-cv-05158-SMJ                    ECF No. 91           filed 06/05/20         PageID.1487 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT                                                         FILED IN THE
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington                               Jun 05, 2020
 United States for the use of MARK A. MORGAN, doing                                                                    SEAN F. MCAVOY, CLERK
 business as Morgan Industries Paving and Landscaping,
                                                                         )
                              Plaintiff                                  )
                                  v.                                     )
 Harry Johnson Plumbing & Excavation INC., a Washington
                                                                                  Civil Action No. 4:18-cv-05158-SMJ
                                                                         )
 corporation; Coburn Contractors, LLC, an Alabama limited                )
   liability company, Hartford Fire Insurance Company, a
  Connecticut company; and Nationwide Mutual Insurance
                Company, an Ohio Company,
                            Defendant

         SUPPLEMENTAL JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
u the plaintiff (name)                                                                                                recover from the
defendant (name)                                                                                                         the amount of
                                                                            dollars ($                      ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of                    % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to the Order Granting Motion for Judgment and Motion to Clarify and Amending Prior Orders entered on June 5, 2020, ECF No.
u
              90, judgment is entered against the Plaintiff and in favor of Defendant Harry Johnson Plumbing & Excavation, Inc. in the total amount of
              $108,602.70, which total amount consists of the following: $5,476.50 in attorney fees and costs awarded in the Court’s April 7, 2020 Order
              Granting in Part Motion for Sanctions and Attorney Fees; $101,476.50 in attorney fees awarded in the Court’s Order Granting in Part and
              Denying in Part Motion for Attorney Fees and Costs, ECF No. 83; and $1,103.75 in expert witness fees awarded in ECF No. 83.

This action was (check one):
u tried by a jury with Judge                                                                                  presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                                without a jury and the above decision
was reached.

✔
u decided by Judge              Salvador Mendoza, Jr.                                                .




Date: June 5, 2020                                                               CLERK OF COURT

                                                                                 SEAN F. McAVOY

                                                                                 s/ Sara Gore
                                                                                                  %\ Deputy Clerk

                                                                                  Sara Gore
